Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 5-8 are pending.
	
Applicants’ argument submitted on 12/28/2021 is considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Claim Rejections - 35 USC § 102

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-8  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by  Jennewein et al.( EP3315610, 2016).
Jennewein et al discloses a method of producing/isolating 3-fucosyllactose from lactose & glucose by culturing C. gluatamicum expressing all six enzymes recited in claim 5 of the instant application  (alpha-1,3-fucosylltransferase [0010], ManB, ManC, and wcag [0060], lactose permease [0069], isolating [0028], bed-batch [0085], and see claims 1-6 and 10).


Argument

.

Conclusion
Claims 5-8 are rejected.   No claim is allowed.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652